                             UNITED STATES DISTRICT COURT
                             WESTERN DIVISION OF KENTUCKY
                                  LOUISVILLE DIVISION



MARY PATRICIA LEENERTS,                                )
                                                       )
                               Plaintiff               )
                                                       )
v.                                                     )       Case No. 3:18-cv-765-DJH
                                                       )       Filed Electronically
                                                       )
                                                       )
MULTI PACKAGING SOLUTIONS OF                           )
KENTUCKY, LLC                                          )
                    Defendant                          )
                                               __      )


       Comes the Plaintiff and Defendant, by counsel, pursuant to Rule 26(f), having conferred,

and for their joint report of the parties' planning meeting, state as follows:

       1.      Rule 26(f) Conference. The Plaintiff and Defendants, by counsel, have conferred

via telephone and/or email and participated in a Rule 26(f) conference on January 24, 2019.

       2.      Initial Disclosures. The parties will complete by February 18, 2019, the initial

disclosures required by Rule 26(a)(1).

       3.      Discovery Plan. The parties propose the following discovery plan:

       (a)     This is a civil case wherein the Plaintiff has sued the Defendant for gender

discrimination, sexual harassment, a violation of the Americans with Disabilities Act and fraud.

       (b)     Disclosure or discovery of electronically stored information can be disclosed or

produced electronically to the parties.

       (c)     The parties have not yet entered into any proposed protective orders.

       (d)     All discovery, including expert discovery, is to be completed by October 1, 2019.
         (e)   The parties shall send a maximum of thirty (30) interrogatories to each party with

responses being due thirty (30) days thereafter.

         (f)   The parties shall send a maximum of thirty (30) requests for admissions to each

party with responses being due thirty (30) days thereafter.

         (g)   The parties shall take a maximum of twenty (20) depositions each.

         (i)   Pursuant to Rule 26(a)(2), Plaintiffs will identify and disclose all experts by July

1, 2019, and Defendants will identify and disclose all experts by August 1, 2019.

         (j)   The parties shall supplement under Rule 26(e) by April 19, 2019.

         4.    Other Items:

         (a)   A pretrial conference can be set in the future.

         (b)   Plaintiffs shall amend pleadings/join parties by July 1, 2019.

         (d)   Defendants shall amend pleadings/join parties by August 1, 2019.

         (e)   All potentially dispositive motions and Daubert motions will be filed by October

1, 2019.

         (f)   Until some discovery is complete, there is no reasonable prospect for settlement.

         (g)   No alternative dispute resolution method will expedite resolution of this case at

this time.

         (h)   Pursuant to Rule 26(a)(3), the parties shall submit final witness and exhibit lists,

and designations of witnesses whose testimony will be presented by deposition 21 days prior to

trial.

         (i)   Pursuant to Rule 26(a)(3), the parties shall file objections 10 days prior to trial.

         (j)   This case will be ready for trial by jury 120 days after the Court rules on any

dispositive motions.




                                                   2
         (k)      The expected length of trial is 5 days.

         (l)      The dates mutually convenient for trial are: any time after January 1, 2020.

         The parties do not consent to the referral of this case to the magistrate judge for all

purposes, except trial, entry of judgment, and post-judgment proceedings. F.R. Civ. P. 73.

         Entered this ____ day of ___________________, 2019.


                                                        ____________________________________
                                                        JUDGE, U.S. DISTRICT COURT


HAVE SEEN AND AGREED TO:


/s/Timothy Denison
Timothy Denison
235 S. Fifth Street, Third Floor
Louisville, Kentucky 40202

/s/ Cynthia L. Effinger
Cynthia L. Effinger
McBrayer, McGinnis, Leslie
& Kirkland, PLLC
9300 Shelbyville Road, Suite 110
Louisville, Kentucky 40222


4829-5297-9588, v. 1




                                                    3
